Citation Nr: 1441595	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety and a panic disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1993 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a December 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.

In September 2010 and again in November 2013, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing further action, the AMC continued to deny the claims, and returned these matters to the Board for further appellate consideration. 

As noted above, in the December 2005 rating decision, the RO denied service connection for PTSD.  However, given the evidence of record (including diagnoses of depressive disorder, anxiety and panic disorder) the Board had previously recharacterized the issues on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claims.   A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals.

As a final preliminary matter, the Board notes that the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the North Carolina Division of Veterans Affairs as his power of attorney (POA) in October 2012.  This document also served to revoke his previous designation of the Veterans of Foreign Wars of the United States as his POA.  The Board recognizes this change in representation.

In July 2014, VA receives correspondence dated in June 2012 from I. S. which described her past contact with the Veteran.  This correspondence was received after the issuance of the July 2014 supplemental statement of the case, and without a waiver of agency of original jurisdiction (AOJ) consideration.   38 C.F.R.              § 20.1304(c) (2013).   However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

For reasons expressed below, the claims on appeal are, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims for service connection for PTSD and an acquired psychiatric disorder other than PTSD is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regards to the instant claims, and as detailed in the Board's previous remands, the Veteran has alleged that he suffers from a psychiatric disorder as a result of his experiences aboard the U.S.S. Denver while stationed outside of Mogadishu.  Specifically, he has alleged that his friend, Miranda, had been killed in Mogadishu, that he witnessed one sailor, Patterson, being burned with cooking grease when the ship hit a wave and that he was "knocked out twice" during a typhoon in the South China Sea.  In November 2013, the Board instructed the AOJ to undertake any necessary development to attempt to verify the Veteran's alleged stressors related to his service aboard the U.S.S. Denver.  In June 2014, the AOJ obtained the U.S.S. Denver Command History for the year 1994, which had been previously obtained and considered.  However, no further action, including searching for such records from 1993, was undertaken.  On remand, the AOJ should attempt to verify the Veteran's alleged stressors.

Additionally, in its November 2013 remand, the Board instructed that a VA mental health examination should be conducted to determine the nature and etiology of the Veteran's claimed disabilities.  No such examination was scheduled.  On remand, such action should be undertaken.

In this regard, in particular, the Board notes that the Veteran's current mailing address is a Post Office Box in Vermont.  However, recent correspondence to the Veteran has been returned to VA as "Return to Sender, Attempted Not Known" by the United States Post Office.  An April 2012 VA treatment note, the most recent clinical evidence of record, suggested that the Veteran now resided in a homeless shelter in Florida.  The specific contact information for this shelter was listed in the treatment note.  A June 2012 letter from I. S. suggests that the Veteran may be located at a homeless shelter in Johnson City, Tennessee.  While the Veteran certainly is responsible for keeping VA informed of his current address, given the facts noted above, and to ensure that the Veteran is afforded due process in connection with this appeal, the Board finds that, on remand, appropriate action should be undertaken to clarify the Veteran's current address.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

As for VA records, the claims file reflects that the Veteran has received  treatment for his various disabilities from the VA Medical Center (VAMC) in Black Hills, South Dakota, and that records from that facility dated through April 2012 are associated with the file; however, more recent records may exist.  In addition, the Board notes that the Veteran relocated to another state since July 2009 and that an April 2012 VA treatment note suggested that the Veteran lived in Florida.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Black Hills VAMC or other VA facility (since April 2012) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.   

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to verify the Veteran's current address, to specifically include contacting him at the address provided in the April 2012 VA treatment note and/or at the Salvation Army Shelter in Johnson City, Tennessee as indicated in the June 2012 letter from I. S.  All such efforts and/or responses received should be associated with the claims file.  

2.  Obtain from the Black Hills VAMC (or any other VA facility at which the Veteran receives treatment) all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses have been associated with the claim, undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's reported stressors as detailed by the Veteran in his December 2008 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma.  Such stressors include the death of his friend (Miranda) in Mogadishu, witnessing one sailor (Patterson) being burned with cooking grease when the ship hit a wave, and that he was "knocked out twice" during a typhoon in the South China Sea.  The Veteran has indicated that these incidents occurred sometime in 1993 or 1994.

Any additional action necessary for independent verification of the Veteran's stressor(s), to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond. The AOJ should also follow up on any additional action suggested by JSRRC.

6.  After all available records and/or responses from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA mental psychiatric examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND,   must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently suffers from PTSD.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the physician is instructed that only identifiable stressor(s) related to established combat service, and/or non-combat stressor(s) that have been verified, may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the physician must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, to include anxiety and a panic disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include any established in-service stressor(s).

All  examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


